Citation Nr: 1436819	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for insomnia, to include as secondary to service-connected migraine/tension headaches.

4.  Entitlement to service connection for gynecological disability, to include endometriosis with dysmenorrhea and hypermenorrhea, adenomyosis, dyspareunia, vaginismus, and post-operative residuals of a total hysterectomy. 

5.  Entitlement to service connection for diffuse joint and muscle pain, to include chronic inflammatory myopathy, myofascial pain syndrome, fibromyalgia, rheumatoid arthritis, and multiple sclerosis.  
6.  Entitlement to service connection for neck pain, to include as secondary to service-connected migraine/tension headaches.

7.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected migraine/tension headaches.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected migraine/tension headaches.

9.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety, and as secondary to service-connected migraine/tension headaches and pain disabilities that are being claimed as related to service.

10.  Entitlement to a rating in excess of 50 percent for migraine/tension headaches.

11.  Entitlement to a rating in excess of 10 percent for residuals of a cholecystectomy (gall bladder removal).

12.  Entitlement to a rating in excess of 10 percent for cholecystectomy scars.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000.  She also had service with the Oklahoma Air National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned in July 2013.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  The Veteran was also granted a 60-day abeyance period for the submission of additional evidence to support her claim.  In August 2013, the Veteran's attorney submitted additional evidence with a waiver of initial RO consideration of such evidence.   

The Board has recharacterized the claims for a gynecological disability, diffuse muscle and joint pain, and a psychiatric disability as set forth on the title page to fully address the Veteran's claimed symptoms and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

As explained below, the Veteran has withdrawn the issues of service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy; accordingly, these claims are dismissed.  The claims for service connection for chronic sinusitis and insomnia are herein denied.  The remaining claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During her July 2013 Board Hearing and in a written statement dated that same day, the Veteran indicated her desire to withdraw her appeals seeking service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy.  The Board received such request prior to the promulgation of a decision.

2.  Current chronic sinusitis is not shown by the record.

3.  Insomnia is not shown by the record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of entitlement to service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Service connection for chronic sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  Service connection for insomnia is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2013 hearing, the Veteran and her attorney stated that the Veteran wished to withdraw the issues of entitlement to service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy.  See Hearing Transcript (Tr.) at 2-3.  The Veteran's attorney also submitted a written statement to this effect dated on that same day.  

The Veteran has withdrawn the appeal of the issues of entitlement to service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy; hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy, and they are dismissed.  


II.  Service Connection for Sinusitis and Insomnia

The Veteran asserts that her chronic sinusitis had its onset during active service.  See Board Hearing Tr. at 19.  She generally asserts that her insomnia is related to active service or is secondary to service-connected migraine/tension headaches.  See January 2009 letter; Board Hearing Tr. at 2, 10-11.  For the reasons set forth below, and after careful review of the lay and medical evidence, the Board finds that service connection is not warranted for sinusitis and insomnia.

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by letters dated in February and April 2009.  The letters notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of the evidence she should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  These letters were provided to the Veteran prior to the September 2009 rating decision now on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified, relevant, and available post-service VA and private treatment records.

The Board notes that the Veteran was not provided with a VA examination in conjunction with her claimed sinusitis and insomnia.  Under VA regulations, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, there is no competent and credible evidence indicating that the Veteran has current chronic sinusitis or insomnia.  The private treatment records submitted by the Veteran and the VA outpatient treatment records show no complaints, treatment, or diagnoses related to sinusitis or insomnia.  Absent evidence of current disability, there is no basis for entitlement to service connection and VA examinations are not warranted. 

The Veteran was also provided an opportunity to set forth her contentions at a Board hearing conducted in July 2013.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor her attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, the United States Court of Appeals for the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to the disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required. 

The Veteran's service treatment records reflect that she complained of sinus congestion, cough, and vomiting in January 1999.  The assessment was sinusitis.  She was given Afrin (for nasal congestion), Humibid (for cough), Tessalon (for cough), and Tylenol.  There are no follow-up treatment records for sinusitis during active service.  An April 2001 Report of Medical Examination for the Air National Guard reflects that the Veteran's sinuses were normal.  On the corresponding Report of Medical History she denied having or having had ear, nose, or throat trouble, and sinusitis.  

The Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses related to insomnia during active duty service.  On an April 2001 Report of Medical History for the Air National Guard, she denied having or having had frequent trouble sleeping.

The private treatment records submitted by the Veteran and VA outpatient treatment records show no complaints, treatment, or diagnoses related to sinusitis and insomnia.  

During the July 2013 Board hearing, the Veteran testified that she was treated several times during active duty service for colds and sinusitis.  Since then, she said she has sinusitis almost annually.  She stated, "[o]nce or twice a year it just varies where I have to go in and they can give me a Zpack to help relieve the symptoms of it."  See Board Hearing Tr. at 19.  Regarding insomnia, she said she has trouble falling asleep, but that her medications (Flexeril and Lortabs) help her go to sleep.  She said, "I don't have a problem sleeping because, like I said, when I take that medication, I can sleep."  Id. at 11.

The Board has considered the Veteran's testimony and lay statements and notes that she is competent to testify as to her symptoms, including nasal congestion and difficulty sleeping.  She is also competent to testify that she has received treatment with antibiotics (i.e., Z-Pak).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, although the Veteran stated that she has been treated for sinusitis once or twice a year since the 1990s, the contemporaneous medical evidence does not reflect such treatment.  The medical evidence also does not reflect treatment for insomnia.  In this regard, the Board finds that the Veteran's statements lack credibility.  Furthermore, to the extent that she has indicated that she has difficulty sleeping because of pain or depression, the Board notes that this may be considered in conjunction with her increased rating claims and her claims for service connection for diffuse muscle and joint pain and for a psychiatric disorder.  

In summary, chronic sinusitis and insomnia are not shown by the evidence of record.  Thus, service connection cannot be established.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for chronic costochondritis, a hand condition, anemia, a wrist condition, arm pain, Reynaud's disease, mitral/tricuspid regurgitation, a shoulder condition, and residuals of a thyroidectomy, are dismissed.  

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for insomnia is denied.


REMAND

The Board has determined that additional development is required before it can adjudicate the matters remaining on appeal.  See 38 C.F.R. § 19.9.  In conjunction with the Veteran's service connection claims, a remand is necessary to obtain VA examinations and medical opinions regarding the nature and etiology of the Veteran's claimed disabilities.  For the increased rating claims, a remand is necessary to obtain VA examinations addressing the current nature and severity of the Veteran's service-connected disabilities.  While on remand, any outstanding VA and non-VA treatment records should be obtained.  

I.  Service Connection Claims

Regarding the Veteran's remaining claims for service connection, the Board finds that VA examinations are warranted.  As noted above, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, 20 Vet. App. at 83.  The threshold for determining whether the evidence "indicates" that there "may" be an association between a current disability and an in-service event, injury, or disease is a low one.  Id.  

Gynecological Disability

The Veteran's service treatment records reflect that she complained of menstrual cramping and was diagnosed with dysmenorrhea in March 1997.  After giving birth in February 1998, she complained of pain on her left side and was diagnosed as having pelvic inflammatory disease in April 1998.  In June 1998, she complained of irregular and excessive menstrual bleeding.  It was noted that she had discontinued oral contraceptive pills and she was advised to restart them and consider Depo-Provera.  

Private treatment records from Dr. Chard reflect that the Veteran had a second child in 2006.  Since then she had multiple visits for abdominal and pelvic pain with dysmenorrhea and dyspareunia.  In September 2008, a diagnostic laparoscopy confirmed a diagnosis of endometriosis.  A December 2008 record from Dr. Shobeiri also reflects a diagnosis of adenomyosis.  Upon the advice of her physicians, the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy in April 2009.  

Given the Veteran's in-service symptoms and current diagnoses, the Board finds that a VA examination and medical opinion is needed to resolve the claim.  

Diffuse Muscle and Joint Pain/ Neck Pain/ Chronic Fatigue

The Veteran's service treatment records reflect that she complained of joint pain, minor headache, fatigue, and neck pain in May 1999.  The differential diagnosis was chronic fatigue versus mono.  A February 2000 addendum notes that this condition was unresolved.  Post service, the Veteran has received varying diagnoses for complaints involving diffuse pain.  She has been diagnosed with inflammatory myopathy, fibromyalgia, rheumatoid arthritis, and multiple sclerosis.  

Based on the foregoing, the Board finds that a VA examination is needed to identify the disabilities associated with her claimed symptoms and to provide an opinion on etiology.  




Hypertension

The Veteran asserts that her blood pressure readings during service showed evidence of hypertension or a pre-hypertensive condition.  Hypertension is generally defined as diastolic pressure, which is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must generally be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. 

A review of the Veteran's service treatment records reflects that she had pregnancy-induced hypertension (noted in February 1998).  There are several blood pressure readings where diastolic pressure was over 90 mm during service.  

The Veteran has also alleged that hypertension is related to her service-connected migraine/tension headaches.  Specifically, she testified that her blood pressure goes up when she gets migraines.  Board Hearing Tr. at 7-8.

Under these circumstances, the Board finds that a VA examination and medical opinion is needed to determine whether the Veteran's hypertension manifested during active duty service or to a compensable degree within one year of separation from active duty service, or is secondary to service-connected migraine/tension headaches.

Psychiatric Disorder

The Veteran's service treatment records reflect that she underwent mental health counseling through the family advocacy program at Tinker Air Force Base; however, these records have not been associated with the claims file and the nature of the counseling is unclear.  Because mental health records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.A.1.  

Post-service, the Veteran has been treated primarily for depression and anxiety.  She asserts that her psychiatric symptoms are related to service-connected migraine/tension headaches, chronic pain and other stressors.  See January 2009 letter; Board Hearing Tr. at 2.  As such, the claim for a psychiatric disorder is inextricably intertwined with the claims for service connection for diffuse muscle and joint pain and a gynecological disability.  In addition, the Board finds that a VA examination and medical opinion is needed to resolve this issue.

II.  Increased Rating Claims

The Veteran was last evaluated in conjunction with her increased rating claims for migraine headaches and residuals of a cholecystectomy in April 2009 - over 5 years ago.  The Veteran's testimony and lay statements suggest that her service-connected disabilities have worsened since then.  As such, the Board finds that new examinations are necessary to evaluate the current nature and severity of the Veteran's service-connected migraine headaches and residuals of a cholecystectomy, to include postoperative scars.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Regarding headaches, the Board notes that the Veteran is currently receiving the maximum schedular rating - 50 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In a July 2013 letter, her attorney argues that an extraschedular evaluation should be considered under 38 C.F.R. § 3.321(b).  Therefore, on remand, the AOJ must specifically consider whether the procedures for referral for an extraschedular evaluation for migraine/tension headaches is appropriate.  

The Veteran asserts that she has five scars associated with her cholecystectomy and one scar associated with her two cesarean sections and hysterectomy.  (See statement and photographs submitted in September 2013).  Her service treatment records indicate that the cholecystectomy was performed laparoscopically and only involved one, two centimeter, subumbilical incision.  Hence, clarification is needed as to which of her abdominal scars are related to the cholecystectomy.

III.  TDIU

The Veteran has alleged that she is unable to work because of her service-connected migraine headaches and her other claimed disabilities.  See July 2013 BVA Memorandum from the Veteran's attorney.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  This matter warrants additional development and adjudication on appeal and is inextricably intertwined with the increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any separately stored mental health clinic records for treatment the Veteran received during service, including but not limited to records from Family Advocacy Program at Tinker Air Force Base dated from July 1997 to February 1999.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation she has received for her gynecological conditions, joint and muscle pain, chronic fatigue, hypertension, psychiatric disorder, migraine headaches and residuals of cholecystectomy, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any outstanding treatment records for the Veteran from the Oklahoma City VA Medical Center.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After the development requested in items (1), (2), and (3) is complete, schedule the Veteran for VA examinations to address the nature and etiology of her claimed gynecological disability, diffuse muscle and joint pain/neck pain, chronic fatigue, and hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

a. Gynecological Disability:  The examiner is requested to provide a history of the Veteran's gynecological disorders.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinion:  

Is it at least as likely as not (a 50 percent or greater probability) that such gynecological disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?  

In rendering this opinion, the examiner should address the Veteran's dysmenorrhea and pelvic inflammatory disease noted during service in March 1997 and April 1998, respectively. 

b. Diffuse Muscle and Joint Pain/Neck Pain:  The examiner is requested to identify all disorders related to the Veteran's complaints of diffuse muscle and joint pain.  The examiner must note whether the Veteran has chronic inflammatory myopathy, myofascial pain syndrome, fibromyalgia, rheumatoid arthritis, and multiple sclerosis.  The examiner is also requested to identify all separately identifiable disorders related to the Veteran's complaints of neck pain, if any.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinions:  

i) Is it at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?  

In rendering this opinion, the examiner should address the Veteran's complaints of joint pain, minor headache, fatigue, and neck pain in May 1999.

ii) If a disability is diagnosed regarding the Veteran's neck pain, then is it at least as likely as not (a 50 percent or greater probability) that the diagnosed neck disability is causally related to the Veteran's service-connected migraine/tension headaches?

iii) If the answer to question ii) is no, then is it at least as likely as not (a 50 percent or greater probability) that the diagnosed neck disability is aggravated beyond the normal course of the condition by the Veteran's service-connected migraine/tension headaches?

c. Chronic Fatigue:  The examiner is requested to identify all disorders related to the Veteran's complaints of chronic fatigue.  The examiner should specifically note whether the Veteran has chronic fatigue syndrome.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinion:  

i) Is it at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?  

In rendering this opinion, the examiner should address the Veteran's complaints of joint pain, minor headache, fatigue, and neck pain in May 1999.

ii) Is it at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder is causally related to the Veteran's service-connected migraine/tension headaches?

iii) If the answer to question ii) is no, then is it at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder is aggravated beyond the normal course of the condition by the Veteran's service-connected migraine/tension headaches?

d. Hypertension:  The examiner is requested to provide a history of the Veteran's hypertension and provide the following opinion:  

i) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service, manifested to a compensable degree within one year of separation from active service, or is otherwise related to any in-service disease, event, or injury?  

In rendering this opinion, the examiner is asked to address the Veteran's blood pressure readings during active duty service that showed diastolic pressure of 90 mm or greater.

ii) Is it at least as likely as not (a 50 percent or greater probability) that hypertension is causally related to the Veteran's service-connected migraine/tension headaches?

iii) If the answer to question ii) is no, then is it at least as likely as not (a 50 percent or greater probability) that hypertension is aggravated beyond the normal course of the condition by the Veteran's service-connected migraine/tension headaches?

e. Psychiatric Disorder:  The examiner is requested to identify all current psychiatric disorders.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinions:  

i) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?  In rendering this opinion, the examiner should consider and address the Veteran's mental health counseling through the family advocacy program during active duty service.

ii) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder is causally related to the Veteran's service-connected migraine/tension headaches or residuals of a cholecystectomy, or any of her claimed disabilities (i.e., a gynecological condition, diffuse joint and muscle pain, neck pain, chronic fatigue syndrome, and hypertension).

iii)  If the answer to question ii) is no, then is it at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder is aggravated beyond the normal course of the condition by the Veteran's service-connected migraine/tension headaches or residuals of a cholecystectomy, or any of her claimed disabilities (i.e., a gynecological condition, diffuse joint and muscle pain, neck pain, chronic fatigue syndrome, and hypertension).

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development outlined in items (1), (2), and (3) is complete, schedule the Veteran for examination(s) to determine the current nature and severity of her service-connected migraine/tension headaches and residuals of cholecystectomy, to include cholecystectomy scars.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner in conjunction with the examination.  

a. Migraine/Tension Headaches:  In accordance with the latest Disability Benefits Questionnaire (DBQ) for rating neurological disorders, to include headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected migraine/tension headache disability.  The examiner should specifically describe the disability's impact on the Veteran's employment.

b. Residuals of a Cholecystectomy:  In accordance with the latest DBQ for rating the gall bladder and scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the residuals associated with her cholecystectomy.  The examiner should review the April 1997 operative report and specifically identify which abdominal scars are related to the cholecystectomy.  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  The AOJ must specifically consider and discuss whether the procedures for referral for consideration of an extraschedular evaluation for migraine/tension headaches or a TDIU, pursuant to 38 C.F.R. § 3.321(b) or § 4.16(b), respectively, is appropriate.

7.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


